SHARPNACK, C.J.,
dissenting.
I agree with the majority's conclusion that the exception set forth in Fort Wayn®, IN, Cope § 95.63A.2. does not protect Triangle Park's restaurant. However, for the reasons set forth in my dissenting opinion in Hall Drive-Ins, Inc. d/b/a/ Don Hall's Guesthouse v. City of Fort Wayne, 747 N.E.2d 638, (Ind.Ct.App.2001) filed today under Cause No. 02A04-0005-CV-219, I do not agree that Triangle Park is protected by the exception set forth in § 95.68A.1. Consequently, because the parties agree that smoking paraphernalia was present in Triangle Park's bar, I conclude that Triangle Park violated Fort Ways, IN, Coorg § 95.64C,2 and that the trial court's judgment is not contrary to law.3 For the foregoing reasons, I respectfully dissent.

. That section provides, in relevant part: "[all ashtrays and other Smoking paraphernalia shall be removed from any area where Smoking is prohibited by this Ordinance,...." Fort WayNE, IN, Cope § 95.64C.


. Triangle Park contends in its reply brief that certain provisions of the Indiana Administrative Code only require it to place a partition between its restaurant's bar and dining areas, and that these provisions control over the terms of the ordinance. However, because this point is being raised for the first time in a reply brief, it is waived for our review. See Chrysler Motor Corp. v. Resheter, 637 N.E.2d 837, 839 (Ind.Ct.App.1994), trans. denied.